NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



JAMES RICHARD LEACH,               )
                                   )
           Appellant,              )
                                   )
v.                                 )               Case No. 2D18-2528
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed November 20, 2019.

Appeal from the Circuit Court for Sarasota
County; Charles E. Roberts and Debra
Johnes Riva, Judges.

Howard L. Dimmig, II, Public Defender,
and Clark E. Green, Assistant Public
Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, for Appellee.



PER CURIAM.

             Affirmed.




NORTHCUTT, SILBERMAN, and ROTHSTEIN-YOUAKIM, JJ., Concur.